Citation Nr: 0519582	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  96-07 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total rating under section 
4.29 for a period of residence at COPIN House from May 13, 
1989, to September 9, 1989.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from February and October 1995 
rating decisions of RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in January 1997 and a transcript of that hearing 
testimony is in the claims file.  

In June 1999, a hearing was held in Washington, D.C., before 
a Member of the Board (Members of the Board are now titled 
Veterans Law Judges) who is no longer present at the Board.  

In May 2005, the Board sent a letter to the veteran 
explaining that, if he wished, he could request a new hearing 
before another VLJ or elect to have the case decided by a 
different VLJ without a new hearing.  

The veteran was asked to respond within 30 days and was 
apprised that if he did not respond within that time frame, 
the Board would assume that he did not wish to testify at a 
new hearing.  

As the veteran did not respond, the Board will determine the 
outcome of this case based on the evidence before it.  

During the course of this appeal, the RO raised the 
evaluation from 30 percent to 50 percent effective on May 1, 
1995 and from 50 percent to 70 percent effective on February 
27, 2001.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim for 
increase continues before the Board.  

The issue of a temporary total rating under section 4.29 for 
a period of residence at COPIN House from May 13, 1989, to 
September 9, 1989 is addressed in the REMAND portion of this 
document.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDING OF FACT

1.  Prior to November 1996, the service-connected PTSD was 
shown to have been productive of a disability picture that 
more nearly approximated that of demonstrable inability to 
obtain or maintain gainful employment.  

2.  The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates that of total and social inadaptability.  




CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3. 
4.7, 4.130 including Diagnostic Code 9411 (1996, 2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background 

By August 1989 decision, the Board granted service connection 
for PTSD.  By October 1989 decision, the RO assigned a 
temporary total rating effective on February 19, 1987 and a 
10 percent evaluation effective on May 1, 1987.  

By November 1989 rating decision, the RO assigned a 30 
percent evaluation for the service-connected PTSD effective 
on October 25, 1989.  

In April 1995, the veteran was hospitalized for psychiatric 
treatment.  He complained of having a bad temper, aggression, 
checking the perimeter of his house, restless sleep, heavy 
drinking, and suicidal ideation.  

He denied suicide attempts but indicated that he thought of 
it approximately twice a week.  The veteran also thought 
about committing violent acts against his common law wife's 
current boyfriend.  

On examination, the examiner noted orientation in all 
spheres, anxiety but no obvious depression, and good memory 
as well as mood.  The veteran was said to have chronic anger 
problems.  The veteran's psychiatric prognosis was assessed 
as fair.  

On a January 1997 VA psychiatric examination, the veteran 
indicated that he had been sober during the previous four 
years.  He spoke of being afraid to go to sleep, nightmares, 
guilt, anger, intrusive thoughts, and difficult interpersonal 
relations.  The veteran denied hallucinations and depressive 
symptoms.  He was using several psychotropic medications.  

The examiner observed that the veteran was oriented in all 
spheres, had no delusions or hallucinations, and displayed a 
euthemic mood.  He had normal cognitive function.  There was 
no evidence of suicidal or homicidal ideation.  Insight and 
judgment were fair.  

The examiner diagnosed PTSD and alcohol dependence in 
remission.  The GAF score was noted to be in the range of 40-
50.  The examiner opined that the veteran was not employable 
due to physical and psychological problems.  

On March 2003 VA psychiatric examination report, the examiner 
indicated that he had interviewed the veteran for 
approximately three hours and reviewed the claims file.  

On examination, the veteran indicated that he was in regular 
contact with his children and grandchildren.  This was the 
extend of his social interaction.  He avoided others as he 
had a bad temper.  

The veteran admitted that psychotropic medication helped but 
did not prevent argumentativeness.  He performed odd jobs 
such as snow removal, welding and repairing motorcycles but 
had not worked regularly since 1988.  Hobbies included 
listening to religious radio stations, reading the newspaper, 
and reading self-help books.  

The veteran complained of having had depression, loneliness, 
intrusive thoughts of Vietnam, panic, alienation, startle 
response, anger, argumentativeness, problems with authority, 
sleeplessness and horrific dreams.  

He reported having frequent suicidal ideation but no urges or 
plan.  He denied homicidal ideation.  There had been no 
periods of remissions.  

The veteran indicated that he was unable to work due to bad 
temper, problems with authority, an inability to focus and 
physical problems.

Objectively, the veteran displayed good eye contact, fair 
grooming, good hygiene and an overall odd appearance.  His 
level of activity was somewhat hyperactive with excessive use 
of his hands in communication.  His speech was pressured; 
there was evidence of looseness of association, flight of 
ideas and circumstantiality.  

His speech was loud, and he had tended to wander off the 
topic.  The veteran's mood was labile and was at times 
agitated, angry, tearful, and tense.  His affect was 
consistent with his mood.  

The veteran's thought process included looseness of 
association and tangentiality.  Thought content was filled 
with intrusive memories and hypersensitivity.  Suicidal 
ideation was frequent, and he called the VA crisis line on a 
few occasions.  

There was no homicidal ideation despite anger.  Concentration 
was impaired, and there was some remote memory deficit.  
There was poor public impulse control.  The veteran was 
oriented in all spheres, there was no gross impairment of 
abstract thinking, and recent memory was intact.  His insight 
was good.  

The examiner concluded that the veteran was suffering from 
severe and chronic PTSD.  A GAF score of 35 was assigned.  

Later in March 2003, the veteran was admitted for psychiatric 
treatment for approximately two and a half weeks.  
Objectively, the veteran was alert, oriented and fidgety.  He 
looked haggard.  He was free of delusions and psychotic 
thought.  He strongly denied suicidal ideation.  

During his hospital stay, he was treated with psychotropic 
medication.  On discharge, he was free of suicidal thought, 
free of any thought disorder, and he had no perceptual 
disorders.  He was "discharged to self."  PTSD was 
diagnosed and a GAF of 50 was assigned.  

In April 2003, the RO assigned a 50 percent evaluation for 
the service-connected PTSD effective 0n May 1, 1995 and a 70 
percent evaluation effective February 27, 2001.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See VAOPGCPREC 3-2000 (2000).  The General Counsel's opinion 
is binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

The veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  This code provides for a 
50 percent rating when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is assigned when the ability to establish 
and maintain effective of favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, when 
psychoneurotic symptoms are totally incapacitating, bordering 
on gross repudiation of reality, with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in profound retreat from mature 
behavior, and when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Under the old criteria, the Board finds that a 100 percent 
evaluation is warranted.  Prior to November 1996, the 
service-connected PTSD was shown to have been productive of 
an overall level impairment that more closely approached that 
of his being demonstrably unable to obtain or maintain 
substantially gainful employment.  Significantly, the VA 
examination in early 1997 reported a GAF score in the range 
of 40 50.  

Since that time, while the veteran's GAF score has hovered 
around 50, it has been shown to regress to 35, a score 
suggestive of some impairment in reality testing or 
communication.  Additionally, the service-connected PTSD has 
been shown to be chronic and severe, and the veteran has 
almost no contact with anybody outside his family.  

His psychotropic medication has been shown to be somewhat 
helpful but insufficient to reduce symptoms to a degree to 
which the veteran would be able to interact appropriately 
with others outside his immediate family.  On extensive 
interview, he spoke of persistent suicidal thoughts, which 
have necessitated calls to a crisis hotline.  He is oriented 
in all three spheres and has good insight.  

However, the veteran is socially isolated, exhibits some 
inappropriate behavior, and has looseness of association, 
tangential thoughts, pressured speech, flight of ideas, and 
an inability to remain employed.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is a total 
occupational and social impairment due to such symptoms as a 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).  

Under the new criteria, the Board also finds that a 100 
percent evaluation is for application in this case.  

The veteran's lowest recent GAF scores was assessed as 35, 
suggestive some impairment in reality testing or 
communication.  He has looseness of association, tangential 
thinking, impaired remote memory, suicidal ideation, impaired 
concentration, flight of ideas, pressured speech, anger, 
little ability to maintain relationships with those outside 
his immediate family and poor public impulse control.  

He has not been able to maintain regular employment for 
almost two decades.  The Board is of the opinion that the 
service-connected PTSD is shown to have been productive of a 
disability picture that more nearly approximates that of 
total and social inadaptability.  Hence, a 100 percent rating 
is warranted under the new rating criteria.  Id.; 38 C.F.R. 
§§ 4.3, 4.7; VAOPGCPREC 3-2000 (2000).  

The Board concludes that, because the decision herein is 
favorable, a discussion of VA's compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) would be superfluous.  In addition, the 
Board observes that it did not consider the veteran's hearing 
testimony in reaching this decision.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits. 



REMAND

The veteran has not been properly apprised of the provisions 
of VCAA regarding the issue of a temporary total rating under 
section 4.29 for a period of residence at COPIN House from 
May 13, 1989, to September 9, 1989.  

Before the Board can adjudicate this matter, relevant VCAA 
notice must be sent to the veteran.  The RO must explain VA's 
and the veteran's respective responsibilities as to obtaining 
and furnishing evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO also should seek any additional information from COPIN 
House as to the type of treatment provided the veteran at 
that facility.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must apprise the veteran of 
the provisions of VCAA regarding the 
issues of entitlement to a temporary 
total rating under section 4.29 for a 
period of residence at COPIN House from 
May 13, 1989, to September 9, 1989.  The 
veteran's and VA's respective 
responsibilities as to obtaining and 
furnishing evidence must be stated.  
Quartuccio, supra.  

2.  The RO should seek any additional 
information from the COPIN House as to 
the treatment provided to the veteran at 
that facility.  

3.  Next, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


